Chapman, C. J.
The plaintiff was committed to the custody of the defendant as sheriff, by being committed to the jail, under his charge, on the 15th of August 1866. The commitment was by a constable, by virtue of a warrant issued by Dunham, the collector of taxes for the town of Edgartown for the year 1865. As collector for that year, Dunham had only the ordinary power of a collector of taxes, and this did not include the power to issue suelva warrant. At a town meeting held April 2,1866, the town voted to pay Dunham $125 for collecting taxes the ensuing year, and that he be a constable, with the authority given by law to town treasurers. Gen. Sts. c. 18, § 73. But this vote did not by its terms apply to the collection of the taxes for the prior year; so that this warrant was issued by him without authority; and it contained no recitals sufficient to protect the defendant, there being no authority in faci Cheever v. Merritt, 5 Allen, 565 Judgment for the plaintiff.